NUMBER 13-14-00665-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


   IN RE ASHLEY LEEANN GARCIA A/K/A ASHLEY LEEANN HARDIN


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Garza and Longoria
                   Memorandum Opinion Per Curiam1

        Relator, Ashley Leeann Garcia a/k/a Ashley Leeann Hardin, filed a petition for writ

of mandamus in the above cause on November 19, 2014 through which she sought to

compel the trial court to vacate all orders providing for legal custody, physical custody, or

visitation with respect to A.L.G., a minor child. The Court requested and received a

response to the petition for writ of mandamus from the real party in interest, Patrick Robert

Garcia, and further received a reply thereto from relator.



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
      To be entitled to the extraordinary relief of a writ of mandamus, the relator must

show that the trial court abused its discretion and that there is no adequate remedy by

appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). The relator has the burden of establishing both prerequisites to mandamus

relief, and this burden is a heavy one. In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003)

(orig. proceeding). “A trial court has no discretion in applying the law to the facts or

determining what the law is.” In re Prudential Ins. Co. of Am., 148 S.W.3d at 135. We

assess the adequacy of an appellate remedy by balancing the benefits of mandamus

review against the detriments. In re State, 355 S.W.3d 611, 614–15 (Tex. 2011) (orig.

proceeding); In re Team Rocket, L.P., 256 S.W.3d 257, 262 (Tex. 2008) (orig.

proceeding). In performing this balancing, we look at a number of factors, including

whether mandamus review “will spare litigants and the public ‘the time and money utterly

wasted enduring eventual reversal of improperly conducted proceedings.’” In re State,

355 S.W.3d at 615 (quoting In re Prudential Ins. Co. of Am., 148 S.W.3d at 136).

      The Court, having examined and fully considered the petition for writ of mandamus,

the response, the reply, and the applicable law, is of the opinion that relator has not met

her burden to obtain mandamus relief. Accordingly, the petition for writ of mandamus is

DENIED. See id. 52.8(a).


                                                PER CURIAM

Delivered and filed the
18th day of December, 2014.




                                            2